
	
		III
		110th CONGRESS
		1st Session
		S. RES. 293
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2007
			Mr. Hatch submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Commending the founder and members of
		  Project Compassion.
	
	
		Whereas it is the responsibility of every citizen of the
			 United States to honor the service and sacrifice of the veterans of the United
			 States, especially those who have made the ultimate sacrifice;
		Whereas, in the finest tradition of this sacred
			 responsibility, Kaziah M. Hancock, an artist from central Utah, founded a
			 nonprofit organization called Project Compassion, which endeavors to provide,
			 without charge, to the family of a member of the Armed Forces who has fallen in
			 active duty since the events of September 11, 2001, a museum-quality original
			 oil portrait of that member;
		Whereas, to date, Kaziah M. Hancock, four volunteer
			 professional portrait artists, and those who have donated their time to support
			 Project Compassion have presented over 700 paintings to the families of the
			 fallen heroes of the United States; and
		Whereas Kaziah M. Hancock and Project Compassion have been
			 honored by the Veterans of Foreign Wars, the American Legion, the Disabled
			 American Veterans, and other organizations with the highest public service
			 awards on behalf of fallen members of the Armed Forces and their families: Now,
			 therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)the members of
			 Project Compassion have demonstrated, and continue to demonstrate,
			 extraordinary patriotism and support for the members of the Armed Forces who
			 have given their lives for the United States in Iraq and Afghanistan and have
			 done so without any expectation of financial gain or recognition for these
			 efforts;
			(2)the people of the
			 United States owe the deepest gratitude to the members of Project Compassion;
			 and
			(3)the Senate, on
			 behalf of the people of the United States, commends Project Compassion
			 volunteer professional portrait artists and the entire Project Compassion
			 organization for their tireless work in paying tribute to those members of the
			 Armed Forces who have fallen in the service of the United States.
			
